Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
2.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/078267 A1, utilizing United States Patent Publication No. US 2018/0314153 A1 as an English language equivalent), hereinafter Yang, and further in view of Shibui et al. (European Patent Publication No. EP 0,895,127 A2), hereinafter Kawase.
4.	Regarding Claims 1-7, Yang teaches (Paragraphs [0014-0046]) a siloxane copolymer. Yang teaches (Paragraphs [0014-0046]) the siloxane polymer comprising a structural unit derived from a silane compound represented by Formula 2 of the instant application. Yang teaches (Paragraphs [0014-0046]) the siloxane polymer comprising a structural unit derived from a silane compound represented by Formula 2 of the instant application, wherein m is 0. Yang teaches (Paragraphs [0055-0066]) an epoxy compound. Yang teaches (Paragraphs [0011 and 0073-0076]) a surfactant, an adhesion supplement, or a combination thereof. Yang teaches (Paragraphs [0078-0089]) a cured film prepared from the positive-type photosensitive resin composition. Futhermore, Yang teaches (Paragraphs [0047-0054]) a 1,2-quinonediazide compound. However, Yang fails to explicitly disclose a photoactive compound 
5.	Kawase teaches (Paragraphs [0041-0042]) a photoactive compound comprising a compound containing a repeat unit represented by Formula 1 of the instant application. Furthermore, Kawase teaches (Paragraphs [0041-0042]) the photoactive compound comprising a quinonediazide-based monomer. Kawase teaches (Paragraph [0009]) that photosensitive compositions comprising the photoactive compounds have the advantage of high sensitivity, high resolution, improved rectangularity, and improved storage stability.
6.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Kawase to comprise a photoactive compound comprising a compound containing a repeat unit represented by Formula 1 of the instant application, including quinonediazide-based monomers. Doing so would result in high sensitivity, high resolution, improved rectangularity, and improved storage stability, as recognized by Kawase.

Conclusion
7.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 


/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        06/18/2021